DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: in line 5 “in underside cavity” should read --in an underside cavity--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 5 “in underside cavity” should read --in an underside cavity--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: in line 2 “within openings said” should read --within openings on said--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 2 “within openings said” should read --within openings on said--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 8, 9, 10, 12-14 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 4, the limitation “a lid securement feature” recited in line 1 is indefinite because the examiner is not sure if this is the same lid securement feature recited in claim 2 or an additional “lid securement feature”.  The claim will be examined as if it was an additional lid securement feature.  Appropriate correction is required.  
Claim 7 recites the limitation "one or more of said front wall, said back wall and said two sidewalls" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each of said sidewalls on said main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "each of said sidewalls on said main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "openings on said front and back walls of said main body portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "openings on said front and back walls of said main body portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letch (US patent 5,664,854).
Regarding claim 1, Letch discloses a foldable table that comprises a main body portion, an upper shelf (Col. 4: 40-44 teach shelf standards 22 and shelf bracket 23 support a shelf which is not shown in the Figs.), a lower shelf (15), and a lid (13), said main body portion including foldable side walls (14a, 14b) to enable said main body to be configured between a collapsed position (Fig. 3) and non-collapsed position (Fig. 1), said lower shelf releasably supported on said main body portion when said foldable table is fully assembled and said main body is in said non-collapsed position (Fig. 1), said upper shelf removably positioned above said lower shelf when said foldable table is fully assembled and said main body is in said non-collapsed position (Fig. 1), said lid positioned on said upper edges of said main body portion when said foldable table is fully assembled (Figs. 1 & 4), said lid providing a primary work surface of said folding table when said foldable table is fully assembled.
Regarding claim 2, Letch discloses a table wherein said main body portion includes a body securement feature (26) and said lid includes a lid securement feature (25), said body securement feature and said lid securement feature configured to releasably connect together to releasably secure said lid to said main body portion when said foldable table is fully assembled and said main body portion is in said non-collapsed position (Col. 4: 59-Col. 5: 2).
Regarding claim 5, Letch discloses a table wherein said main body portion includes a front wall (16), an opposing back wall (12), two collapsible sidewalls (14a & 14b), and an open interior region (Fig. 1) defined by said front wall, said back wall, and said two sidewalls.
Regarding claim 7, Letch discloses a table wherein a bottom portion of said main body portion includes a cut-out portion (see annotated Fig. 1) forming one or more table legs on one or more of said front wall, said back wall, and said two sidewalls.                               
    PNG
    media_image1.png
    757
    589
    media_image1.png
    Greyscale

Regarding claims 9 & 10, Letch discloses a table wherein said each of said sidewalls on said main body include one or more fold lines (at 11), serrations, and/or grooves facilitating in folding said sidewalls.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letch.
Regarding claim 15, Letch discloses the table as claimed.  Letch does not disclose a table wherein said lid includes a top surface that has a protective layer, said proactive layer having a thickness of 0.001-0.25 inches.  The examiner is taking OFFICIAL NOTICE that tables with a lid having a top surface that has a protective layer, said proactive layer having a thickness of 0.001-0.25 inches are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Letch wherein said lid .  
Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letch in view of Sagol (US patent 6,286,824).
Regarding claims 11 & 12, Letch discloses the table as claimed.  Letch does not disclose a table wherein said lower shelf includes a plurality of segments configured such that adjacently positioned segments are foldable with respect to one another. Sagol teaches a table wherein a lower shelf includes a plurality of segments (see annotated Fig. 2A) configured such that adjacently positioned segments are foldable with respect to one another (Fig. 1A).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the lower shelf of Letch to include a plurality of segments in view of Sagol’s teaching, because this arrangement would have reduced the amount of space it took up when folded.  
    PNG
    media_image2.png
    840
    1016
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 6, 8, 13, 14 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637